Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 06 June 2022 the following has occurred: Claims 1, 8 and 15 have been amended; claims 4, 7, 11 and 14 have been canceled.
Now claims 1-3, 5-6, 8-10, 12-13 and 15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-10, 12-13 and 15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 are ejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite systems and method for collecting and providing trend information about a user. The limitations of:
Claim 1, which is representative of claims 8 and 15
[…] collecting input information from a user in a computer-implemented inquiry, […] comprising: […] presenting prompts to said user to make said user provide input information in said computer-implemented inquiry; […] processing input information provided by said user […] and for processing data to be transmitted […], [… obtain …] images taken […] of a human face when input information was provided by said user […], and  […], convert said received images into image data including microexpression data indicative of microexpressions of said human face and non-microexpression data; process said image data […] to separate said microexpression data from said non-microexpression data and determine mood information based on said microexpression data; [… save …] mood information […]; […], compare said stored mood information associated with a type of question with stored data of mood information of temporally separate instances of said user providing said input information for the type of question, and derive trend information indicative of results of such comparing, said trend information indicating a change of mood information of the human face over time of to predict whether said user will become a noncompliant participant in the computer-implemented inquiry; augment said trend information with metadata stored […] to improve accuracy of said trend information; [… provide …] said trend information […] without associating it with any piece of said raw data; execute [… recognition …] on said images of human face to recognize the user providing said input information, and only allow storing said input information in response to said recognition algorithm giving a match between the recognized user and a predetermined authorized user; and selectively [… provide …] said augmented trend information […] to provide an electronic indication when user intervention should be effectuated to improve a likelihood of the user's compliance in the computer-implemented inquiry.
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a user device, a telecommunications interface, a controller including a processor and memory, a camera, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the user device, a telecommunications interface, a controller including a processor and memory, a camera, the claims encompass providing of an inquiry to a user and capturing the user’s responses and image to determine the user’s mood as they progress through the survey to determine when to intervene and is organizing the user’s interaction with the inquiry (see pages 1-3 of Applicant’s specification describing this as human activity). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a user device, a telecommunications interface, a controller including a processor and memory, a camera, which implements the identified abstract idea. The a user device, a telecommunications interface, a controller including a processor and memory, a camera are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions see applicant’s specification Figure 2, pages 10-12), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of a user interface, “transmitting augmented data to one or more remote processing arrangements… transmit said trend information through said telecommunications interface”, “store said mood information” and “execute a recognition algorithm…”. The user interface is recited at a high level of generality (simply outputting data on a generic display for a user; see Applicant’s specification pages 8-9) and amounts to simply output of data, which is a form of extra-solution activity. The “transmitting augmented data to one or more remote processing arrangements… transmit said trend information through said telecommunications interface” is recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “store said mood information” is recited at a high-level of generality (i.e., as a general means of storing data) and amounts to the mere storage of data, which is a form of extra-solution activity. The “execute a recognition algorithm…” is recited at a high-level of generality (i.e., as a general means of recognizing and matching a face) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user device, a telecommunications interface, a controller including a processor and memory, a camera, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user interface, “transmitting augmented data to one or more remote processing arrangements… transmit said trend information through said telecommunications interface”, “store said mood information” and “execute a recognition algorithm…” were considered extra-solution activity and/or generally linking to a particular technological environment. The user interface has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Dolsma (2019/0228673): see below but at least paragraph [0066]; Clark (2019/0189259): Figures 4-14 and paragraph [0063]; Gobeyn (2008/0294017): paragraph [0095]; using a user interface on a device is well-understood, routine, and conventional. The “transmitting augmented data to one or more remote processing arrangements… transmit said trend information through said telecommunications interface” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “store said mood information” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. The “execute a recognition algorithm…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Datta (2020/0202369): paragraph [0050]; Siebers (2013/0127620): paragraph [0171]; facial recognition algorithms are well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-3, 5-6, 9-10 and 12-13 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2 and 9 do not recite any additional element, they further define the user interface, however the user interface was already considered above to be extra-solution activity and well-understood, routine and conventional, the same rationale and motivation is incorporated herein.
Claims 3, 5-6, 10 and 12-13  do not recite any additional elements, the claims further define the transmission of data, however as recited above this is not sufficient to provide a practical application and or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0228673 (hereafter “Dolsma”), in view of U.S. Patent App. No. 2019/0189259 (hereafter “Clark”), in view of U.S. Patent App. No. 2018/0300851 (hereafter “Elor”), in view of U.S. Patent App. No. 2020/0202369 (hereafter “Datta”).

	Regarding (Currently Amended) claim 1, Dolsma teaches user device for collecting input information from a user in a computer-implemented inquiry (Dolsma: Figures 1, 3, paragraphs [0005]-[0007], “desktop computers, laptop computers, tablet computers, and/or smartphones used by the subject in responding to the questionnaire”. Also see, paragraph [0065]. The Examiner notes any of the devices mentioned above read on a user device for collecting responses (input information) to a questionnaire (i.e., a computer implemented inquiry)), the device comprising:
--a user interface for presenting prompts to said user to make said user provide input information in said computer-implemented inquiry (Dolsma: Figures 1, 3, paragraphs [0063]-[0066], “text messages can be sent to the system's communication module for rendering along with the pedagogical agent's action in a user interface displayed to the subject… one or more user interfaces designed to present relevant data… user interfaces are further designed to facilitate user interactions in capturing user input (textual, gesture, image, and video inputs) and displaying feedback”, paragraph [0075], “user interface renders the item (compliance questionnaire question”. Also see, paragraphs [0043]-[0044]. The Examiner notes presenting questions of a questionnaire, reads on presenting prompts to provide input information);
--a telecommunications interface for transmitting data to one or more remote processing arrangements (Dolsma: Figures 1, 3, paragraphs [0065]-[0066], “a communication module implemented by a combination of software and firmware executed in general purposed and specially designed computer processors… one part of the communication module resides and is executed in one or more server computers, and other part of the communication module resides and is executed in one or more client computers”, paragraph [0093], “implemented in distributed computing environments and/or Cloud computing environments, wherein the whole or portions of machine instructions are executed in distributed fashion by one or more processing devices interconnected by a communication network, such as an intranet, Wide Area Network (WAN), Local Area Network (LAN), the Internet, and other forms of data transmission medium”. The Examiner notes as seen in Figures 1 and 3, the communication module uses a communication network to transmit data from the client computers to the server computer for processing);
--a camera having an imaging sector (Dolsma: Figure 1, paragraphs [0030]-[0033], “image capturing devices; and cameras… a low-cost optical sensor built-in in a computing device (e.g. subject facing camera in a tablet computer) is used… images are obtained from the sensor”. Also see, paragraph [0028]); and 
--a controller coupled to said user interface, said camera, and to said telecommunications interface, said controller including a processor for processing input information provided by said user through said user interface and for processing data to be transmitted through said telecommunications interface (Dolsma: Figures 1, 3, paragraph [0043], “a combination of software and/or firmware running in one or more general purposed computer processors and/or specially configured computer processors”, paragraph [0090], “implemented using general purpose or specialized computing devices, computer processors, or electronic circuitries… Computer instructions or software codes running in the general purpose or specialized computing devices, computer processors”. Also see, paragraphs [0065]-[0066]. The Examiner notes as seen in Figure 3, the processor reads on the controller for processing the information), 
--said controller further including memory having instructions stored thereon, which when executed by said processor (Dolsma: Figures 1, 3, paragraph [0092], “The electronic embodiments include computer storage media having computer instructions or software codes stored therein which can be used to program computers or microprocessors to perform any of the processes of the present invention”), cause said device to 
--receive images taken by said camera of a human face when input information was provided by said user through said user interface, and with said processor, convert said received images into image data including [… facial expression …] data indicative of [… facial expressions …] of said human face and non-[… facial expression …] data; process said image data with said processor to separate said [… facial expression …] data from said non-[… facial expression …] data (Dolsma: paragraph [0028], “estimate the affective state and cognitive state of the subject by image and/or video capturing and analyzing the subject's facial expression, eye movements, point-of-gaze, and head pose, and haptic feedback”, paragraphs [0034]-[0035], “the images and/or videos captured as mentioned above, are processed to identify key landmarks on the face such as eyes, tip of the nose, comers of the mouth. The regions between these landmarks are then analyzed and classified into facial expressions”. The Examiner notes analysis of the captured image data to recognize facial expressions is separation of the data into facial expression data and non-facial expression data) and 
--determine mood information based on said [… facial expression …] data; store said mood information on said memory (Dolsma: paragraphs [0034]-[0035], “These expressions are then mapped, using a lookup table, onto the following emotions: anger, contempt, disgust, engagement (expressiveness), fear, joy, sadness, surprise and valence (both positive as negative nature of the person's experience). Each emotion is encoded as a percentage and output simultaneously”. The Examiner notes mapping of data requires storage);
--with said processor, compare said stored mood information associated with a type of question […], and derive trend information indicative of results of such comparing, said trend information indicating a change of mood information of the human face over time of to predict whether said user will become a noncompliant participant in the computer-implemented inquiry (Dolsma: paragraph [0027], “administering, evaluating, and monitoring a subject's compliance with task performance requirements within an action programme use a combination of sensing of the subject's gestures, emotions”, paragraph [0044], “multiple estimations are used in providing an assessment history and trends of the subject's progress... the estimated affective states and cognitive states of the subject are used in the modeling of the compliance programme in terms of choice of methods of compliance evaluation and monitoring, and instruction delivery and administration”, paragraphs [0047]-[0054], “a Task object 502 can be classified as: Basic Task, Interactive Task, or Task with an Underlying Cognitive or Expert Model. Each Basic Task comprises one or more operation notes, task procedural instructions (e.g. video clips and other multi-media content), test questions and answers designed to assess whether the subject has read all the materials”, paragraph [0067], “After analyzing the collected affective state sensory data and cognition state data, the compliance state 205 is updated. The updated compliance state 205 is compared with the target compliance level 201… If the analysis on the collected affective state sensory data and cognition state data shows a probability of achieving certain compliance level that is higher than a threshold, that certain compliance level is considered achieved 207”. Also see, paragraph [0078]. The Examiner notes this is generation of trend information from a comparison of the mood information to make a prediction about user compliance (i.e., non-compliance), and teaches what is required of the claim under the broadest reasonable interpretation, as the questions are associated with a type of task which is a type of question. Additionally, the Examiner notes that “to predict whether said user will become a noncompliant participant in the computer-implemented inquiry” is an intended use of the trend information that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the trend information); […]; and
--selectively transmit said […] trend information through said telecommunications interface to provide an electronic indication when user intervention should be effectuated to improve a likelihood of the user's compliance in the computer-implemented inquiry (The Examiner notes the providing of data to the model reads on transmitting the determined trend information for updating the model (Dolsma: Figure 1, paragraphs [0012]-[0014], “Under the Training Model, the system receives the data collected from the execution of the Task objects under the Subject Model and the Domain Knowledge for making decisions on the instruction delivery strategy and providing feedbacks to the subject and compliance officer… Provide feedback. While the subject is working on a Task object being executed, the system's trainer module monitors the time spent on each Task step. When a limit is exceeded, feedback is provided as a function of the current affective state of the subject”, paragraph [0067], “After analyzing the collected affective state sensory data and cognition state data, the compliance state 205 is updated. The updated compliance state 205 is compared with the target compliance level 201. The determined knowledge/skill gap or the fit of the task procedural instruction delivery strategy 206 is provided to the Training Model again, completing the loop”. Also see, at least Figures 4-5, and paragraph [0044]-[0046], [0057], [0078]). The Examiner notes the providing of data to the model reads on transmitting the determined trend information for updating the model, and providing feedback to the user to maintain user compliance. Additionally, the Examiner notes that “to provide an electronic indication when user intervention should be effectuated” and “to improve a likelihood of the user's compliance in the computer-implemented inquiry” are an intended use of the transmission of data that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the transmission of data).
Dolsma may not explicitly teach (underlined below for clarity):
--receive images taken by said camera of a human face when input information was provided by said user through said user interface, and with said processor, convert said received images into image data including microexpression data indicative of microexpressions of said human face and non-microexpression data; process said image data with said processor to separate said microexpression data from said non-microexpression data and 
--determine mood information based on said microexpression data; store said mood information on said memory;
--with said processor, compare said stored mood information associated with a type of question with stored data of mood information of temporally separate instances of said user providing said input information for the type of question, and derive trend information indicative of results of such comparing, said trend information indicating a change of mood information of the human face over time of to predict whether said user will become a noncompliant participant in the computer-implemented inquiry;
--transmit said trend information through said telecommunications interface without associating it with any piece of said raw data;
Clark teaches a patient experience device for capturing responses to prompts and facial recognition to read micro expressions to determine a patients facial emotions and for comparison of historic readings (Clark: Figures 1-3, 13, 15, paragraphs [0031], [0034]), in which
--receive images taken by said camera of a human face when input information was provided by said user through said user interface, and with said processor, convert said received images into image data including microexpression data indicative of microexpressions of said human face and non-microexpression data; process said image data with said processor to separate said microexpression data from said non-microexpression data (Clark: paragraph [0031], “The experience factor assessment system 102 may capture the patient experience data using a variety of techniques and devices… such as the patient responding to numeric prompts, pointing to or selecting a graphical series of facial expressions… facial recognition software enabled by a camera reading of micro expressions of the patient, body language, gestures, and/or facial expressions of the patient, and/or the like”) and 
--determine mood information based on said microexpression data; store said mood information on said memory (Clark: paragraph [0031], “the experience factor assessment system 102 may determine the current level of pain through… facial recognition software enabled by a camera reading of micro expressions of the patient, body language, gestures, and/or facial expressions of the patient, and/or the like”, paragraph [0034], “The patient experience data may be discovered, recorded”);
--with said processor, compare said stored mood information associated with a type of question with stored data of mood information of temporally separate instances of said user providing said input information for the type of question, and derive trend information indicative of results of such comparing, said trend information indicating a change of mood information of the human face over time of to predict whether said user will become a noncompliant participant in the computer-implemented inquiry (Clark: paragraph [0034], “The patient experience data may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor… the experience factor assessment system 102 utilizes enhanced facial emotion recognition software using multimodal algorithms to analyze facial expressions, comparing real time and historical readings”, paragraph [0092], “the export buttons 1208 and 1214 may be used to export the pain history 1204 and/or the pain graph 1212”. The Examiner interprets this a comparison of the determined emotion to historical data to determine trend data. The Examiner notes with respect to the type of question is the patient experience (i.e., level of pain of the patient). The Examiner also notes “association” language is broad, the system of Clark relates to determination of a patient’s experience (i.e., pain), and this is an association of the mood information, under the broadest reasonable interpretation. Additionally, the Examiner notes that “to predict whether said user will become a noncompliant participant in the computer-implemented inquiry” is an intended use of the trend information that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the trend information);
--transmit said trend information through said telecommunications interface without associating it with any piece of said raw data (Clark: Figure 13, paragraph [0092], “the export buttons 1208 and 1214 may be used to export the pain history 1204 and/or the pain graph 1212”. The Examiner notes a pain graph does not contain any raw data and is the trend information);
One of ordinary skill in the art before the effective filing date would have found it obvious to include recognition of micro expressions and comparison of emotion information to historic emotion data as taught by Clark within the determination of trends and communication of trends for remote processing as taught by Dolsma with the motivation of “improve patient healthcare by improving patient physical and mental health during treatment” (Clark: paragraph [0028]).
Dolsma and Clark may not explicitly teach (underlined below for clarity):
--augment said trend information with metadata stored on said memory to improve accuracy of said trend information; selectively transmit said augmented trend information through said telecommunications interface to provide an electronic indication when user intervention should be effectuated to improve a likelihood of the user's compliance in the computer-implemented inquiry.
Elor teaches augment said trend information with metadata stored on said memory to improve accuracy of said trend information; and transmit said augmented trend information through said telecommunications interface to provide an electronic indication when user intervention should be effectuated to improve a likelihood of the user's compliance in the computer-implemented inquiry (Elor: paragraph [0023], “transmitting and/or receiving data via the network 120”, paragraph [0050], “segments may depict a portrait of the user making different facial expressions indicative of the reaction or emotion… each segment may be stored in association with an identifier of the user and one or more metadata tags indicating the emotion associated with the segment.” The Examiner notes that “to improve accuracy of said trend information” is an intended use of the augmentation of data that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the augmentation of data. Additionally, the Examiner notes that “to provide an electronic indication when user intervention should be effectuated” and “to improve a likelihood of the user's compliance in the computer-implemented inquiry” are an intended use of the transmission of data that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the transmission of data).
One of ordinary skill in the art before the effective filing date would have found it obvious to include augmenting data with metadata as taught by Elor within the determination and transmitting of mood trend information as taught by Dolsma and Clark with the motivation of better “indicating the emotion associated with the” information (Elor: paragraph [0050]).
Dolsma, Clark and Elor may not explicitly teach (underlined below for clarity):
--execute a recognition algorithm on said images of human face to recognize the user providing said input information, and only allow storing said input information in response to said recognition algorithm giving a match between the recognized user and a predetermined authorized user;
Datta teaches execute a recognition algorithm on said images of human face to recognize the user providing said input information, and only allow storing said input information in response to said recognition algorithm giving a match between the recognized user and a predetermined authorized user (Datta: Figure 3B, 8, paragraph [0066], “store the ID on a database with the associated respondent identifier(s) contained in the same entry as the ID for the sent image from act 206”, paragraph [0129], “identifying the respondent identifier based on the image further can include determining the confidence level that indicates a probability that the respondent depicted within the image corresponds to the respondent identifier. In addition, the act 820 can include determining whether the confidence level meets a threshold value”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include a facial recognition algorithm as taught by Datta within the use of facial and micro expression determination as taught by Dolsma, Clark and Elor with the motivation of minimizing database complexity (Datta: paragraph [0003]).


Regarding (Original) claim 2, Dolsma, Clark, Elor and Datta teaches the limitations of claim 1, and further teaches wherein: said prompts comprise visual prompts, said user interface has a viewing sector within which the viewing of said visual prompts is possible (Dolsma: Figures 1, 3, paragraphs [0063]-[0066], “text messages can be sent to the system's communication module for rendering along with the pedagogical agent's action in a user interface displayed to the subject… one or more user interfaces designed to present relevant data… user interfaces are further designed to facilitate user interactions in capturing user input (textual, gesture, image, and video inputs) and displaying feedback”, paragraph [0075], “user interface renders the item (compliance questionnaire question”. Also see, paragraphs [0043]-[0044]. The Examiner notes presenting questions of a questionnaire on a user interface, reads on visual prompts in a viewing sector of the user interface), and
--said viewing sector at least partly overlaps with said imaging sector (Dolsma: Figure 1, paragraphs [0030]-[0033], “image capturing devices; and cameras… a low-cost optical sensor built-in in a computing device (e.g. subject facing camera in a tablet computer) is used… images are obtained from the sensor”, paragraphs [0063]-[0066], “text messages can be sent to the system's communication module for rendering along with the pedagogical agent's action in a user interface displayed to the subject… one or more user interfaces designed to present relevant data… user interfaces are further designed to facilitate user interactions in capturing user input (textual, gesture, image, and video inputs) and displaying feedback”. Also see, paragraph [0028]. The Examiner notes under the broadest reasonable interpretation the user interface presenting the visual prompts (visual sector) and the front facing camera (imaging sector), are both part of the user device teach what is required, as they are on the same side of the device).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 3, Dolsma, Clark, Elor and Datta teaches the limitations of claim 1, and further teaches wherein said controller is configured to: transmit said input information provided by said user as raw data to at least one of said one or more remote processing arrangements (Dolsma: Figure 3, and paragraphs [0081]-[0082], “The attempt answer and/or attempt command and grade is also stored by the system for further analysis… The attempt answer and/or attempt command and grade are used in calculating the probability of the subject's understanding of the Concept”. Also see, paragraph [0028]; Clark: Figure 15, paragraphs [0030]-[0031], [0505]-[0508]. The Examiner notes as seen in Figure 3 of Dolsma, the answers provided (raw data) is transmitted back to the remote processing arrangement (see Dolsma: paragraph [0093]) for further processing, the same is also true for Clark).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 5, Dolsma, Clark, Elor and Datta teaches the limitations of claim 1, and further teaches wherein said controller is configured to: transmit said trend information through said telecommunications interface in temporal association with respective pieces of said raw data (Dolsma: paragraphs [0028]-[0029], “estimate the affective state and cognitive state of the subject by image and/or video capturing and analyzing the subject's facial expression… during the subject is responding to the questionnaire… selected performance data and behavioral data from the subject are also collected in the affective state and cognitive state estimation… correctness of answers to questions in the questionnaire, number of successful and unsuccessful attempts to questions, closeness of the subject's answers to model answers”, paragraph [0044], “multiple estimations are used in providing an assessment history and trends of the subject's progress... the estimated affective states and cognitive states of the subject are used in the modeling of the compliance programme in terms of choice of methods of compliance evaluation and monitoring, and instruction delivery and administration”. Also see, paragraphs [0067], [0078], [0081]-[0082]. The Examiner interprets the trend data is provided along with the responses for the remote analysis to update compliance models of paragraph [0067]).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 8 AND 15
Claim(s) 8 and 15 is/are analogous to Claim(s) 1, thus Claim(s) 8 and 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 9-10 and 12
Claim(s) 9-10 and 12 is/are analogous to Claim(s) 2-3 and 5, thus Claim(s) 9-10 and 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-3 and 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0228673 (hereafter “Dolsma”), U.S. Patent App. No. 2019/0189259 (hereafter “Clark”), U.S. Patent App. No. 2018/0300851 (hereafter “Elor”) and U.S. Patent App. No. 2020/0202369 (hereafter “Datta”) as applied to claims 3 and 10 above, and further in view of U.S. Patent App. No. 2009/0319905 (hereafter “Loeb”).

Regarding (Original) claim 6, Dolsma, Clark, Elor and Datta teaches the limitations of claim 3, but may not explicitly teach wherein said controller is configured to: transmit said trend information through said telecommunications interface in strict piecewise association with pieces of said raw data, thus enabling associating individual pieces of said raw data with corresponding pieces of said trend information.
Loeb teaches transmit said trend information through said telecommunications interface in strict piecewise association with pieces of said raw data, thus enabling associating individual pieces of said raw data with corresponding pieces of  said trend information (Figure 11, paragraphs [0067], “The probability statistic can further be produced according to a purely historical data procedure 653. In this manner, a system administrator determines mood score rules 660 that set the comparative parameters for determining the probability statistic. For example, to compare based upon historical data, to compare data from the same day… To compare, for example, based upon the same time… To compare historical data irrelevant of the day or time (for all times) to undertake a purely historical analysis”, [0081], “specify a set of one or more mood score rules that determine the appropriate comparison for data analysis… is set of exemplary mood score rules is for a purely historical data analysis based upon comparing consumption at the time the mood is scored, with consumption at a same day and time within the month”. The Examiner interprets this piecewise association as it different functions for the trend and raw data).
One of ordinary skill in the art before the effective filing date would have found it obvious to include piecewise association as taught by Loeb with the transmitting of data for remote processing as taught by Dolsma, Clark, Elor and Datta with the motivation of “improve the smoothing 637 of the consumption data” (Loeb: paragraph [0062]).

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 6, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Response to Arguments
Applicant's arguments filed on 06 June 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 06 June 2022.

Rejections under 35 U.S.C. § 101
Regarding the rejections of claims 1-15, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant submits that the present claims recite limitations that are not merely describing methods of organizing human activity related to fundamental economic principles or practices, commercial or legal interactions and managing personal behavior or relationships or interactions between people… These claim limitations describe configuring received images taken by a camera for recognizing microexpressions from images of human face taken when input information was provided by the user through the user interface and only allowing storing of input information in response to the recognition algorithm matching between the recognized user and a predetermined authorized user. Extracting and configuring microexpressions and only allowing storing the input information in response to the recognition algorithm giving a match cannot be reasonably interpreted to fall within the sub-groupings associated with a certain method of organizing human activity including fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims as a whole are directed toward organizing a user’s interaction with a generic computer in performing a computer implemented inquiry and making determinations in keeping the user engaged in the inquiry (which as described by Applicant’s specification pages 1-3 as human activity), and in view of the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping” is directed toward an abstract idea. The processing of the user data is performance of the abstract idea by the generic computer and is not an additional element. The claim is directed toward an abstract idea.

Applicant further argues:
collecting user input and information and further includes claim limitations which improve the technology related to receiving camera images and transmitting data… Furthermore, claim 1 has a whole integrates collecting user input and information and further includes claim limitations which improve the technology related to receiving camera images and transmitting data…. "receiving images taken by said camera of a human face when input information was provided by said user through said user interface, and with said processor, convert said received images into image data including microexpression data indicative of microexpressions of said human face and non-microexpression data" teaches a meaningful limitation for transmitting, extracting and converting directed to microexpression and non-microexpression data teaches a meaningful limitation for transmitting, extracting and converting directed to microexpression and non-microexpression data… teaches a meaningful limitation directed to temporally separate instances of the user providing input information for the type of question and executing a recognition algorithm and using this recognition algorithm to only allow storing the input information in response to the recognition algorithm giving a match. This limitation improves on the data which is collected and stored based on the execution of the recognition algorithm,

The Examiner respectfully disagrees.
	It is respectfully submitted, the argued capture and analysis of the images is performance of the abstract idea by the generic computer components and are not additional elements, the claims do not recite any specific limitations that are additional elements. Instead the image analysis is recited at a high level and is performed by the generic computer components using an off-the-shelf algorithm to make these determinations. The claims in view of the specification do not recite any improvements to the functionality of a computer nor do they recite technical solutions to a technical problem, the claims may improve upon the determination of trend information on a user performing an inquiry however an improved abstract idea is still an abstract idea. Therefore, as the claims do not recite a practical application nor do they recite significantly more than the abstract idea the claims are not subject matter eligible.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-15, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Claim 1
Applicant argues:
The Office Action does not address how Clark teaches a type of question further relying on a teaching of the patient experience data which may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor. The assessment process described does not take into consideration a type of question which is associated with the stored mood information. The Office Action points to teachings related to a pain history and/or the pain graph but again these teachings do not explicitly address a type of question and comparing stored mood information associated with a type of question with the stored data of mood information of temporally separate instances of the user providing the user input for the type of question… But Clark along with the other cited references do not determine a type of question and the association whether it be interpreted broadly still requires that the association takes into consideration a type of question which is associated with the mood… Clark is directed to an assessment system which captures patient experience data for the patient experience factor. The claimed limitations are specifically taking into consideration stored mood information associated with a type of question and stored mood information of temporally separate instances of said user providing said input information for the type of question and specific features directed to transmitting said trend information through said telecommunications interface without associating it with any piece of said raw data, which are not taught by the cited references.

The Examiner respectfully disagrees.
	It is respectfully submitted, the argued type of question is taught by the combination of Dolsma and Clark, in particular Dolsma teaches determination a variety of types of tasks (see above, but at least paragraphs [0049]-[0052]), in which the various type of tests each have their own questions, this is a question type as the type of question is related to the type of task, and is used in making the determination in compliance and trend determination for the user’s mood, and teaches what is required. Clark is relied on for explicitly showing a particular type of question (i.e., pain) for the patient experience system, in making a determination about trend information in generation of a pain history, this is use of the previous instances of user input information in generation of trend information and together with the motivation of “improve patient healthcare by improving patient physical and mental health during treatment” (Clark: paragraph [0028]). Therefore, in combination the claim is taught by Dolsma and Clark, additionally the “association: language is broad and the Examiner suggests clarifying how the data is related in making the determinations of trend information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.L./Examiner, Art Unit 3626 

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626